Citation Nr: 1446218	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  04-13 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include degenerative disc disease and degenerative joint disease, to include as secondary to the service-connected lumbosacral strain with degenerative disc disease L4-L5, L5-S1 with radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to April 1980 with additional periods of active duty for training in the Florida National Guard.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2008, the Veteran testified at a videoconference before the undersigned Veterans Law Judge (VLJ) at the St. Petersburg, Florida, RO.  A transcript of this hearing has been associated with the claims file.

In September 2008, the Board remanded this claim for additional development.  In July 2010, the Board denied the claim for entitlement to service connection for cervical disc disease on a direct basis and as being secondary to the service-connected lumbar spine disability.  The Veteran appealed the Board's decision to the Court.  In July 2011, the Veteran and the Secretary of VA (parties) filed a joint motion to vacate the Board decision and remand it for further development.  The Court granted the motion that same month.  

In December 2011 and October 2012, the Board remanded the claim for additional development.  In April 2013, the Board denied the claim for entitlement to service connection for cervical disc disease on a direct basis and as being secondary to the service-connected lumbar spine disability.  The Veteran appealed the Board's decision to the Court.  In June 2014, the parties filed a joint motion to vacate the Board decision and remand it for further development.  The Court granted the motion that same month.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The June 2014 JMR found the May 2012 VA examination report and November 2012 addendum opinion to be inadequate as the examiner relied on an inaccurate factual premise.  Specifically, the Board had indicated that although an August 1986 letter from a private chiropractor had noted ongoing treatment for low back pain, the attached records did not show complaints of neck pain.  The Court noted that such a statement by the Board was in error, given that an August 7, 1986, treatment record noted, "pt continues to have bad pain in the lower back in the mid scapular area and also in the cervical spine."  (emphasis added in JMR).  In light of the finding in the June 2014 JMR and Court's order, a new examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the VA treatment records from April 2014.

2.  Thereafter, the Veteran should be scheduled for a VA examination for his cervical spine claim.  The examiner is informed of the following facts:

* Service personnel records show that the Veteran was on ACDUTRA on February 8, 1986.  On that day, the Veteran was assigned to operate a heavy forklift truck on rough terrain throughout the day and was required to manually adjust the lifting forks.  The Veteran noted that he had an unusual feeling in his lower back while performing his duty.  The next day, he was treated at a community hospital for urinary bleeding that resolved promptly with medication.  The Veteran complained of pain in his lower back.  See July 1986 Line of Duty determination.

* In March 1986, the Veteran was admitted to a naval hospital with symptoms of persistent lower back pain.  On physical examination, the physician noted that it was negative, except for the back, which revealed tenderness in the lumbar midline with paravertebral spasms.  X-rays were negative, and there were no neurologic deficits.  

* On March 20, 1986, the Veteran complained of neck pain on the right side.  On March 23, 1986, there was a notation of neck discomfort.  The Veteran's low back pain did not improve after 11 days, and he was air-evacuated to an Army hospital for further treatment. 

* The Veteran was transferred to another hospital in Fort Gordon, Georgia, on March 30, 1986.  The examiner noted that the Veteran had a history of an injury to the lower back on 8 February 1986.  The hospitalization summary report shows that physical examination revealed that the Veteran's neck was supple with full range of motion.  Sensory examination revealed no deficit in any dermatome. 

* In June 1986, the attending Navy physician noted that the Veteran had shown no improvement after three months of inpatient treatment and physical therapy.  The Veteran was discharged with no additional diagnoses or treatment plan.  There were no notations of cervical spine symptoms. 

* In correspondence in August 1986, a chiropractor stated that he sporadically treated the Veteran for low back pain starting nine days after the active duty forklift work, and that he diagnosed bulging disc syndrome of the lower spine.  An August 7, 1986, treatment note included the Veteran's reports of pain in the lower back, scapula, and cervical spine.  

* In February 1987, a psychiatric examiner noted the Veteran's reports of occasional severe pains in his neck that prevented rotating his head. 

* In February 1987, the Army found that the Veteran had injured his lower back in the line of duty. 

* In May 1988, a private orthopedic physician noted the Veteran's reports of continued back and neck pain.  The Veteran reported pain "at the neck, base of skull" and headache pain.  The examiner concluded that there was no pathology to support the symptoms. 

* A September 1992 medical record shows that the Veteran reported he had bad nerves as a result of chronic low back pain, secondary to an injury to the lower back in 1986.  The examiner stated that the musculoskeletal system revealed the patient "having some degenerative disc problems in the cervical and lumbar spine, the patient reporting an injury to the lower spine in 1986 with chronic low back pain usually radiating down the left leg."  The Veteran also complained of "sporadic left arm" numbness.  The examiner stated that examination of the neck was supple, and that the Veteran complained of "some discomfort at the base of the neck posteriorly, although rotation, flexion, did not appear compromised." 

* A June 1996 examination report shows that the examiner reported the Veteran had a medical history, which was positive for degenerative disc disease causing chronic pain in his cervical spine and lumbar spine.  When addressing the neck, the examiner wrote, "Patient denies any chronic pain, swelling or stiffness."  Examination of the neck revealed good range of motion. 

* In October 1996, a VA examiner noted the Veteran's reports of continued chronic back and neck pain.  X-rays showed intervertebral narrowing at C3-4 and some loss of lordotic curvature suggesting muscle spasms.  The examiner diagnosed osteoarthritis of the cervical spine. 

* In June 1997, the Veteran underwent an x-ray and a magnetic resonance imaging (MRI) scan of the cervical spine.  The MRI revealed disc narrowing at C3-4 and some herniation but no nerve compression or stenosis. 

* In March 1999, the Veteran was reported to complain of pain in the neck and headaches.  The Veteran indicated that the headaches were relieved by "popping" his neck. 

* In September 1999, the Veteran was diagnosed with cervical disc disease. 

* In October 1999, the Veteran underwent occupational therapy for neck pain. 

* In June 2000, a VA neurologist noted that the Veteran reported a sudden onset of numbness in the left arm and continued neck pain. 

* A September 2000 VA examination report shows the examiner noted that the Veteran was receiving steroid injections of his lumbar spine and was prescribed a cervical collar.  The remainder of the examination was related to the lumbar spine. 

* In a July 2001 letter, a private chiropractor noted that he had been treating the Veteran for five months for chronic neck pain, radiating to the arms.  He referred to VA MRI studies that showed positive indications of spondolytic changes at C3-4 and disc herniation in the lumbar spine.  The chiropractor stated that when two separate regions of the spine are injured, either one can exacerbate the other by compensatory changes. 

* A November 2002 VA examination report shows the Veteran reported continued neck pain with headaches and radiating pain.  The examiner also noted the results of magnetic resonance images obtained the previous June that showed a bulging disc at C3-4 and C4-5.  The examiner diagnosed cervical disc disease and muscle strain. 

* In July 2004, a VA examiner noted a review of the claims file and the Veteran's reports that he had undergone cervical traction at military facilities.  The examiner noted that he could not find military medical reports that showed cervical symptoms or traction.  However, he noted that the Veteran had received VA outpatient medication, a soft collar or brace, and transcutaneous electric stimulation treatment for neck pain since 2002.  After referring to the MRI images obtained in 2000, the examiner diagnosed cervical disc disease but did not provide an opinion on the etiology of the disorder, citing only the Veteran's statements of symptoms and treatment in 1986. 

* At a July 2008 Board hearing, the Veteran testified that he had experienced neck pain since his active duty for training in 1986. 

* In October 2008, the Veteran was afforded a VA C&P examination of the spine.  The Veteran reported that he injured his neck while on a two week National Guard training in 1986.  After a complete review and recitation of pertinent treatment records, and physical examination of the Veteran, the examiner diagnosed the Veteran with cervical disc disease and cervical degenerative joint disease.  The examiner rendered the opinion that the Veteran's cervical spine disorder was less likely as not caused by the operation of the forklift in service in February 1986.  The examiner provided the rationale that no cervical spine disorder was identified in 1986 and that the Veteran's discharge summary dated in March 1986 did not mention any neck condition.  The examiner further opined that no opinion could be rendered associating the Veteran's cervical spine disorder with the Veteran's service-connected lumbar spine disorder because "such knowledge is not available in the medical literature."  In addition, the examiner noted that no opinion regarding whether the Veteran's cervical spine disorder is aggravated by the Veteran's lumbar spine disorder could be provided without speculation. 

* The Board requested a new examination with medical opinions because it had been determined that the medical opinions provided in October 2008 did not adequately address the rationale for the opinion.  The June 2014 JMR found that the resulting May 2012 VA examination report and November 2012 addendum opinion were based on an inaccurate factual premise, namely that the records associated with the private chiropractor who provided the August 1986 letter referenced above did include an August 7, 1986 report of cervical pain.

After review of the record, interview of the Veteran, examination of the Veteran, and undertaking any diagnostic testing deemed necessary, the examiner is asked to provide an opinion as to the following: (1) Whether it was at least as likely as not (50/50 probability or higher) that the Veteran developed a cervical spine disability from the February 1986 ACDUTRA injury? and (2) Whether it was at least as likely as not (50/50 probability or higher) that the Veteran's cervical spine disability is due to/caused by or aggravated (i.e., worsened) beyond the natural progress by the service-connected lumbosacral strain with degenerative disc disease L4-L5, L5-S1 with radiculopathy?

Please support your answer with the medical evidence demonstrated in this Veteran's case.  

A full and complete rationale for all opinions expressed is required.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  After the requested examination report has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if deficient in any manner.

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the issue of entitlement to service connection for cervical disc disease, to include as secondary to the service-connected lumbosacral strain with degenerative disc disease L4-L5, L5-S1 with radiculopathy.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



